Mahoney, P. J.
(dissenting). We cannot agree with the majority that the "elective public office” exception in Civil Service Law § 150 does not apply to petitioners. The statute as written plainly states that the suspension of retirement benefits which generally accompanies the rehiring of a retiree does not apply where the position accepted is "an elective public office” (Civil Service Law § 150). Since petitioners herein retired prior to accepting their elective public office, the suspension of benefits does not apply to them, despite the fact that they retired after being elected to the same office from which they retired. It is clear that this apparent "double dipping” was seen by the Legislature as undesirable since, in 1984, it amended the statute to provide that the exception does not apply where the position the retiree accepts is the same elective public office from which he retired (L 1984, ch 117). However, the fact that the Legislature sees fit to "correct” what it perceives to be an "error” in a statute does not justify interpreting the original statute, not according to its language, but in a manner consistent with the legislative intent of the amendment. This is particularly true where, as here, the amendment is adopted some 25 years after the original statute was enacted.
To juxtapose the legislative intent with the original statute as the majority does has the effect of making the 1984 amendment retroactive, something the Legislature plainly did not attempt to do. Indeed, it is questionable whether the Legislature could constitutionally have made the amendment retroactive (see, Public Employees Fedn. v Cuomo, 62 NY2d 450). In our view, it is inappropriate for this court to read a statutory *193amendment to be retroactive when the Legislature did not so provide, and most likely could not have provided.
Finally, we do not agree that the majority’s interpretation of legislative intent is supported by any general proscription against "double dipping”. Admittedly, Civil Service Law § 150 generally requires suspension of retirement benefits where a retiree accepts a public office. However, even after the 1984 amendment, retirees can still be elected to public office without suspension of retirement benefits so long as the office is not the same one from which they retired. The exception to this rule for retirees accepting elective office does not exist in a vacuum. The Legislature has provided for other instances where a retiree may return to public service without suspension of retirement benefits (Retirement and Social Security Law §§ 211, 212). Further, despite the connotation of the phrase "double dipping”, petitioners are not reaping a windfall. The retirement payments represent benefits they have earned over a number of years as members of the Retirement System. The salary they receive is being earned through their positions as Judges.
In conclusion, we see no need to use the legislative intent of the 1984 amendment to override the clear language of the statute. Accordingly, we would affirm the judgments of Special Term.
Kane and Weiss, JJ., concur with Casey, J.; Mahoney, P. J., and Levine, J., dissent and vote to affirm in an opinion by Mahoney, P. J.
Judgments reversed, on the law, without costs, and petitions dismissed.